                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE DIVISION

ALICE PERDUE,                                      )
                                                   )
                   Plaintiff,                      )
                                                   )
v.                                                 )
                                                       Case No.: 7:18-cv-0416
                                                   )
ROCKYDALE QUARRIES                                 )
CORPORATION,                                       )
                                                   )
                   Defendant.                      )


                              MEMORANDUM IN SUPPORT OF
                        MOTION FOR ENTRY OF A PROTECTIVE ORDER

         Defendant Rockydale Quarries Corporation (“Rockydale”), by counsel, states as follows

in support of its Motion for Entry of a Protective Order, pursuant to Federal Rule of Civil

Procedure 26(c), staying further discovery in this matter until Defendant’s pending Motions to

Dismiss are resolved.

                                         INTRODUCTION

         Plaintiff filed a five-count Complaint against Rockydale on August 24, 2018, alleging

violations of Title VII of the Civil Rights Act of 1964 and the Equal Pay Act (“EPA”), breach of

contract and intentional infliction of emotional distress (“IIED”). Rockydale moved to dismiss

the Complaint globally pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) (ECF

Nos. 9, 10) for the following reasons: (1) Plaintiff failed to properly exhaust her Title VII claims

prior to filing, and therefore they were jurisdictionally defective; (2) Plaintiff failed to adequately

identify a proper comparator, as she must, in support of her EPA claim; (3) Plaintiff’s contract

claim was barred by both time and the Statute of Frauds, and it substantively flawed, as her

alleged oral contract was expressly contradicted by the written terms of her offer letter; and (4)



{2465354-1, 106586-00008-01}
 Case 7:18-cv-00416-GEC Document 24 Filed 04/09/19 Page 1 of 5 Pageid#: 160
the facts alleged in support of Plaintiff’s IIED claim simply did not rise to the level of

“outrageousness” required to state a claim under Fourth Circuit precedent. See Gaiters v. Lynn,

831 F.2d 51 (4th Cir. 1987). (An employee must show that the employer's conduct was “so

outrageous in character, and so extreme in degree, as to be beyond all possible bounds of

decency, and to be regarded as atrocious and utterly intolerable in a civilized community.”).

         Rockydale’s motions were fully briefed and argument was heard on January 23, 2019.

Since that hearing, Plaintiff and Rockydale have exchanged discovery requests and responses,

and Rockydale and Plaintiff have provided each other with document productions. On March

26, 2019, Plaintiff’s counsel wrote a letter to counsel for Rockydale seeking supplemental

responses and document production from Rockydale. On March 27, Plaintiff requested to take

the depositions of eight current or former Rockydale employees. On March 28, Plaintiff issued

her Second Requests for Production to Rockydale. Those documents are attached as Exhibit A.

         Pursuant to Rule 26(c)(1), counsel for Rockydale conferred with counsel for Plaintiff and

requested that discovery be stayed pending the Court’s decision on Rockydale’s Motions to

Dismiss. Rockydale suggested that discussions of the proper scope of discovery and

determinations of relevancy were difficult to have without a determination of which, if any, of

Plaintiff’s claims would remain after Rockydale’s Motions to Dismiss were decided. Plaintiff

insisted that discovery proceed without respect to the pending motions, and the parties were

unable to reach agreement. Relevant documentation is attached as Exhibit B. Rockydale

therefore certifies under Rule 26(c)(1) that it has conferred with Plaintiff in good faith in an

attempt to resolve this dispute without court action.




{2465354-1, 106586-00008-01}
 Case 7:18-cv-00416-GEC Document 24 Filed 04/09/19 Page 2 of 5 Pageid#: 161
                                           ARGUMENT

         Under Rule 26(c) of the Federal Rules of Civil Procedure, courts have discretion to issue

orders limiting discovery, including the timing of discovery. See Am. Gen. Fin., Inc., 340 F.3d

187, 196 (4th Cir. 2003) (Districts Courts have “wide latitude in controlling discovery”) (internal

quotations and citations omitted). This discretion includes staying discovery pending resolution

of preliminary dispositive motions. "The court has the implicit authority to limit discovery as to

any segregated issues so as to minimize and defer ‘costly and possibly unnecessary discovery

proceedings pending resolution of potentially dispositive preliminary issues.’” Hanwha Azdel,

Inc. v. C&D Zodiac, Inc., 2013 U.S. Dist. LEXIS 108776, at *9 (W.D. Va. Aug. 2, 2013) (citing

Shire LLC v. Mickle, 2011 U.S. Dist. LEXIS 76811 (W.D. Va. July 15, 2011); Ellingson Timber

Co. v. Great N. Ry. Co., 424 F.2d 497, 499 (4th Cir.1970)). “[A] stay of discovery is an

eminently logical means to prevent wasting the time and effort of all concerned, and to make the

most efficient use of judicial resources.” Loney v. State Collection Serv., 2014 U.S. Dist. LEXIS

13821, at *7 (E.D.N.C. 2014) (internal citations and quotations omitted).

         The Federal Rules root the nature and scope of discovery in the claims in a plaintiff’s

complaint: “Parties may obtain discovery regarding any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P.

26(b)(1). Here, the parties’ claims and defenses are contingent upon the outcome of Defendant’s

global motions to dismiss. The scope of discovery cannot be defined without definite claims.

While Rockydale was willing to, and did, provide responses to Interrogatories and a significant

document production, deposing witnesses and engaging in potential motions practice concerning

the appropriate scope of discovery is premature when the viability and nature of Plaintiff’s




{2465354-1, 106586-00008-01}
 Case 7:18-cv-00416-GEC Document 24 Filed 04/09/19 Page 3 of 5 Pageid#: 162
claims potentially are in flux. Advancing this case to depositions and discovery disputes at this

time simply puts the cart too far before the horse.

                                         CONCLUSION

         WHEREFORE, Defendant Rockydale Quarries Corporation respectfully requests that the

Court enter an Order staying discovery pending the outcome of the pending global motions to

dismiss.

                                              WOODS ROGERS PLC


                                              /s Michael P. Gardner
                                              Thomas R. Bagby, Esq. (VSB No. 14853)
                                              Michael P. Gardner, Esq. (VSB No. 80380)
                                              WOODS ROGERS PLC
                                              10 South Jefferson Street, Suite 1400
                                              Roanoke, Virginia 24011
                                              Telephone: (540) 983-7600
                                              Facsimile: (540) 983-7711
                                                     Counsel for Defendant




{2465354-1, 106586-00008-01}
 Case 7:18-cv-00416-GEC Document 24 Filed 04/09/19 Page 4 of 5 Pageid#: 163
                                  CERTIFICATE OF SERVICE

         I hereby certify that, on this 9th day of April, 2019, the foregoing was filed electronically

with the Clerk of Court using the CM/ECF system, which will send notification of such filing

(NEF) to counsel of record.



                                               /s Michael P. Gardner




{2465354-1, 106586-00008-01}
 Case 7:18-cv-00416-GEC Document 24 Filed 04/09/19 Page 5 of 5 Pageid#: 164
